                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

Leo Victor Savage,

               Plaintiff,

        v.                                 Case No. 2:19-cv-3806

Chase Bank, et al.,

               Defendants.

                              OPINION AND ORDER
     This is an action filed by plaintiff, Leo Victor Savage,
proceeding without the assistance of counsel.            In his complaint,
plaintiff names Chase Bank, James Dimon, CEO of Chase Bank, and
Hilton Crystal City as defendants.         Plaintiff alleges that $212.92
was removed from his checking account without his approval even
though the “Defendant [hotel] was notified that Plaintiff had
cancelled his reservations with Hilton prior to July 1, 2018.”
Complaint, p. 4.      Plaintiff alleges generally that the defendants
were acting under color of law in conducting business in Ohio with
plaintiff, and that their actions violated his due process rights
under    the   Constitution   and   the   Electronic   Funds   Transfer   Act
(“EFTA”), 15 U.S.C. §1693, et. seq.         Plaintiff also asserts state-
law claims of breach of contract, misrepresentation, violation of
duties owed, theft, conversion, and fraud.
     On September 16, 2019, the magistrate judge granted plaintiff’s
motion for leave to proceed in forma pauperis. The magistrate judge
also conducted an initial screen of the complaint pursuant to 28
U.S.C. §1915(e)(2) to identify cognizable claims as well as those
portions of the complaint which failed to state a claim for relief.
The magistrate judge issued a report and recommendation (Doc. 3)
recommending   that    plaintiff’s     due       process      and   EFTA       claims   be
dismissed for failure to state a claim for relief pursuant to 28
U.S.C. §1915(e)(2)(B)(ii), and that plaintiff’s state-law claims be
dismissed   without    prejudice      to       refiling    in   state    court.         On
September 25, 2019, plaintiff filed objections to the report and
recommendation. See (Doc. 4). On October 15, 2019, plaintiff filed
a motion for leave to file an amended complaint and a motion for
recusal.
I. Motion for Recusal
      In his motion for recusal, plaintiff notes the observation of
the   magistrate   judge   in    the       report       and   recommendation        that
plaintiff’s    claim   under    the    EFTA       is    governed    by     a    one-year
limitations provision, and that plaintiff’s EFTA was “untimely given
that he filed this action more than one year after his account was
debited on July 1, 2018.”       Doc. 3, pp. 5-6.              Plaintiff appears to
argue that if this court adopts the report and recommendation, he
will be denied the opportunity to conduct discovery concerning why
the magistrate judge noted the July 2018 date, and now states that
his action was filed in July of 2019.1                 He contends that the court
must recuse to avoid the appearance of a conflict of interest.
      A district judge is required to recuse himself “‘only if a
reasonable person with knowledge of all the facts would conclude
that the judge’s impartiality might reasonably be questioned.’”
United States v. Story, 716 F.2d 1088, 1091 (6th Cir. 1983)(quoting


      1
      The date noted by the magistrate judge was derived from
plaintiff’s complaint, which alleged that “Plaintiff had cancelled
his reservations with Hilton prior to July 1, 2018.” Complaint, p.
4. The July 1, 2018, date was the only date specified in the
complaint. The record also reveals that plaintiff’s action was
filed in this court on September 3, 2019.

                                           2
Trotter v. International Longshoremen’s & Warehousemen’s Union, 704
F.2d 1141, 1144 (9th Cir. 1983)). In order to justify recusal under
28 U.S.C. §455, the judge’s prejudice or bias must be personal or
extrajudicial.      United States v. Jamieson, 427 F.3d 394, 405 (6th
Cir. 2005).      “[J]udicial rulings alone almost never constitute a
valid basis for a bias or partiality motion.”                   Liteky v. United
States, 510 U.S. 540, 555 (1994); see also Woodruff v. Tomlin, 593
F.3d 33, 44 (6th Cir. 1979)(recusal cannot be based on decisions or
rulings of the judge).
     Plaintiff’s motion essentially seeks recusal based on the fact
that this court will have to decide whether to accept or reject the
recommendations of the magistrate judge, and might decide to adopt
the report and recommendation.                 Such judicial action does not
establish an appearance of a conflict of interest on the part of
this court.      If plaintiff were correct in arguing before the fact
that the mere possibility of judicial action is sufficient to create
the appearance of a conflict of interest, then no judge would be
able to decide whether to adopt the report and recommendation.                    The
motion for recusal (Doc. 5) is denied.
II. Report and Recommendation
     This      matter     is   before    the    court    for    consideration      of
plaintiff’s objections (Doc. 4) to the magistrate judge’s report and
recommendation.         If a party objects within the allotted time to a
report   and    recommendation,         the    court   “shall   make   a    de   novo
determination of those portions of the report or specified proposed
findings or recommendations to which objection is made.”                   28 U.S.C.
§636(b)(1); see also Fed. R. Civ. P. 72(b).              Upon review, the Court
“may accept, reject, or modify, in whole or in part, the findings


                                          3
or recommendations made by the magistrate judge.”                  28 U.S.C.
§636(b)(1).
     As the magistrate judge correctly explained, 28 U.S.C. §1915(e)
requires   sua   sponte   dismissal   of   an   action   upon    the   court’s
determination that the action fails to state a claim upon which
relief may be granted.      Grinter v. Knight, 532 F.3d 567, 572 (6th
Cir. 2008).   Courts conducting initial screens under §1915(e) apply
the motion to dismiss standard. See, e.g., Hill v. Lappin, 630 F.3d
468, 470–71 (6th Cir. 2010) (applying Fed. R. Civ. P. 12(b)(6)
standards to review under 28 U.S.C. §§1915A and 1915(e)(2)(B)(ii)).
     Courts ruling on a motion to dismiss under Rule 12(b)(6)
construe the complaint in a light most favorable to the plaintiff,
accepting all well-pleaded allegations in the complaint as true, and
determining whether plaintiff undoubtedly can prove no set of facts
in support of those allegations that would entitle him to relief.
Erickson v. Pardus, 551 U.S. 89, 94 (2007); Bishop v. Lucent Techs.,
Inc., 520 F.3d 516, 519 (6th Cir. 2008).          To survive a motion to
dismiss, the “complaint must contain either direct or inferential
allegations with respect to all material elements necessary to
sustain a recovery under some viable legal theory.”               Mezibov v.
Allen, 411 F.3d 712, 716 (6th Cir. 2005).          Conclusory allegations
or legal conclusions masquerading as factual allegations will not
suffice. Id. While the complaint need not contain detailed factual
allegations, the “[f]actual allegations must be enough to raise the
claimed right to relief above the speculative level” and “state a
claim that to relief that is plausible on its face.”            Bell Atlantic
Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007).
     The magistrate judge concluded in the report and recommendation


                                      4
that plaintiff’s complaint failed to assert a claim for relief over
which this court has federal jurisdiction.               The magistrate judge
first concluded that plaintiff’s conclusory mention of the EFTA
failed to allege facts sufficient to state a claim under the EFTA,
and that plaintiff’s claim appeared to be barred by the one-year
statute of limitations.           This court agrees.        The only fact of
relevance alleged was the vague statement that “Defendant was
notified that Plaintiff had cancelled his reservations with Hilton
prior to July 1, 2018.”      Complaint, p. 4.       The complaint fails to
allege facts showing how any of the defendants violated the EFTA.
Because of the above statement in the complaint, the magistrate
judge reasonably concluded that the September 3, 2019, complaint was
untimely.
     Plaintiff has attached documents to his objections.                These
documents include a confirmation from Hilton Hotels concerning a
reservation in plaintiff’s name on July 3, 2019; a letter dated July
6, 2019, from Chase Bank to plaintiff, stating that the bank had
placed a temporary credit of $212.92 on his account while they
investigated the transaction about which he contacted the bank; a
letter dated July 20, 2019, from plaintiff to Chase Bank requesting
additional information concerning the transaction; and a letter from
Chase Bank dated September 113, 2019, reporting that the bank agreed
that the transaction reported by plaintiff was incorrect and that
the temporary credit placed on plaintiff’s account, which included
any applicable fees and interest, was now permanent.
      A plaintiff cannot offer, for the first time in an objection,
evidence    which   was   never    presented   to   or    considered   by   the
magistrate judge.     Murr v. United States, 200 F.3d 895, 902 n. 1


                                       5
(6th   Cir.    2000).         Even   if    the       court    were   to   consider    these
additional     documents,       it    is    unclear          how   they   relate     to   the
conclusory allegations in the complaint, nor do they remedy the
complaint’s factual deficiencies in alleging a claim under the EFTA
against the defendants.
       The court also agrees with the magistrate judge’s conclusion
that the complaint fails to state a due process claim under 42
U.S.C. 1983.     Although plaintiff alleges in conclusory fashion that
the defendants were acting under color of law, plaintiff has
included no facts in the complaint which would indicate that these
nongovernmental defendants were acting under color of state law, an
essential element in a §1983 claim.                   See Hunt v. Sycamore Community
School Dist. Bd. of Educ., 542 F.3d 529, 534 (6th Cir. 2008).                             The
magistrate judge also properly found that the complaint failed to
allege facts sufficient to support diversity jurisdiction over
plaintiff’s state law claims.
       Plaintiff      notes    that   no        service      has   been   made   upon     the
defendants, and that the defendants have produced no evidence to
indicate that his complaint fails to state a claim for relief.
However,      after    conducting         the       initial    screen     required    under
§1915(e)(2), the magistrate judge recommended that this action be
dismissed. The defendants were not required to be served or to file
an answer to the complaint unless and until the court reviewed the
report and recommendation and determined that all or part of the
action would be permitted to proceed.                         Defendants were under no
obligation to provide any evidence at this stage of the case.
Rather, it is plaintiff’s obligation at the outset to file a
complaint which satisfies the basis federal pleading requirements


                                                6
set forth in Fed. R. Civ. P. 8(a) and survives review under Rule
12(b)(6).     See Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir.
2010)(applying      standards   under       Rule    12(b)(6)   to    review     under
§1915(e)(2)(B)(ii)).
      For the foregoing reasons, the court overrules plaintiff’s
objections (Doc. 4), and adopts the magistrate judge’s report and
recommendation (Doc. 3).        Plaintiff’s due process and EFTA claims
are dismissed pursuant to 28 U.S.C. §1915(e)(2)(B)(ii) for failure
to state a claim for which relief may be granted. Plaintiff’s state
law claims are dismissed without prejudice to filing those state law
claims in state court.       The clerk shall enter judgement dismissing
this case.
III. Motion for Leave to File Amended Complaint
      Plaintiff has filed a motion for leave to file an amended
complaint.    See Doc. 6.       The decision whether to grant a motion
under Fed. R. Civ. P. 15(a)(2) rests with the discretion of the
court.     Leisure Caviar, LLC v. United States Fish and Wildlife
Serv., 616 F.3d 612, 615 (6th Cir. 2010).             A motion to amend may be
denied if the amendment would be futile. Colvin v. Caruso, 605 F.3d
282, 294 (6th Cir. 2010).
      In his proposed amended complaint, plaintiff makes conclusory
allegations identifying his action one under the Due Process Clause
of   the   United   States   Constitution,         §1983,   and     the    EFTA,   and
characterizes the magistrate judge’s statement that his EFTA claim
was untimely as a “bold face lie.”                 Doc. 6, p. 2.          The amended
complaint alleges no additional facts sufficient to state a claim
under federal law.
      Plaintiff also seeks leave to amend his complaint to add the


                                        7
clerk of this court as a party defendant based on the fact that a
summons and copy of the complaint have not yet been served on the
defendants.     Fed. R. Civ. P. 4(c)(3) provides:
     At the plaintiff’s request, the court may order that
     service be made by a United States marshal or deputy
     marshal or by a person specially appointed by the court.
     The court must so order of the plaintiff is authorized to
     proceed in forma pauperis under 28 U.S.C. §1915[.]

Rule 4(c)(3).    The magistrate judge granted plaintiff’s motion for
leave to proceed in forma pauperis.      However, no court order has
been entered in this case directing service of plaintiff’s summonses
and complaint by the United States marshal.    It would be premature
for this court to enter such an order prior to a determination of
whether any part of plaintiff’s complaint survived the initial
screen authorized under §1915.      In the absence of a court order
directing service by the marshal, the clerk of this court was under
no duty to submit the summonses and complaint tendered by plaintiff
to the marshal.      The amended complaint fails to state a claim
against the clerk.
     Because the amended complaint tendered by plaintiff fails to
state a claim for relief and the resulting amendment would be
futile, the motion for leave to file the amended complaint (Doc. 6)
is denied.


Date: October 21, 2019               s/James L. Graham
                            James L. Graham
                               United States District Judge




                                   8
